                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 1 of 6




                                                                   1   JENNIFER MULLIN HIGGINS, ESQ.
                                                                       Nevada Bar No. 007107
                                                                   2   RAY LEGO & ASSOCIATES
                                                                       7450 Arroyo Crossing Parkway, Suite 250
                                                                   3   Las Vegas, NV 89113
                                                                       Tel: (702) 479-4350
                                                                   4   Fax: (702) 270-4602
                                                                       jamullin@travelers.com
                                                                   5
                                                                       Attorney for Plaintiff THE PHOENIX INSURANCE COMPANY
                                                                   6

                                                                   7                                UNITED STATES DISTRICT COURT

                                                                   8                                         DISTRICT OF NEVADA

                                                                   9

                                                                  10   THE PHOENIX INSURANCE COMPANY,                      CASE NO.:
                        7450 Arroyo Crossing Parkway, Suite 250




                                                                                               Plaintiff,
Ray Lego & Associates




                                                                  11
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602




                                                                                                                           COMPLAINT FOR
                               Las Vegas, Nevada 89113




                                                                  12   vs.                                                 DECLARATORY JUDGMENT
                                                                  13   IRONSHORE SPECIALTY INSURANCE
                                                                       COMPANY, an Arizona Insurance Company,
                                                                  14   DOES 1-100, individuals; and ROES 1-100
                                                                       companies,
                                                                  15
                                                                                               Defendants.
                                                                  16

                                                                  17          Plaintiff THE PHOENIX INSURANCE COMPANY (hereinafter “PHOENIX”), alleges

                                                                  18   and avers as follows:

                                                                  19                                            THE PARTIES

                                                                  20          1.      Plaintiff PHOENIX is, and at all relevant times was, an insurance company

                                                                  21   organized under the laws of the State of Connecticut, having its principal place of business in

                                                                  22   the State of Connecticut, and is authorized to conduct business in the State of Nevada.

                                                                  23          2.      Ironshore Specialty Insurance Company (hereinafter “IRONSHORE”) is a

                                                                  24   specialty insurance company with its principal place of business in Scottsdale, Arizona.

                                                                  25   IRONSHORE conducts business in the State of Nevada, and the insurance policy at issue in this

                                                                  26   case insured activities taking place in Las Vegas, Clark County, Nevada.

                                                                  27   ///

                                                                  28   ///

                                                                                                                       1
                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 2 of 6




                                                                   1                                    JURISDICTION AND VENUE

                                                                   2           3.       Venue is proper in this Court because the incidents at issue in this case have and

                                                                   3   will take place in Las Vegas, Nevada.

                                                                   4           4.       The amounts at issue exceed $75,000.00. This case concerns IRONSHORE’s

                                                                   5   defense and indemnity obligations related to a personal injury lawsuit in which the claimant is

                                                                   6   alleging medical expenses in the amount of approximately $46,000.00, and in which there is

                                                                   7   currently a worker’s compensation lien in the amount of $72,221.00. In addition, the parties

                                                                   8   have incurred attorney’s costs and fees.

                                                                   9           5.       This Court has subject matter jurisdiction over this action as there is complete

                                                                  10   diversity of citizenship between the parties pursuant to 28 U.S.C. §1332.
                        7450 Arroyo Crossing Parkway, Suite 250
Ray Lego & Associates




                                                                  11                                    THE UNDERLYING ACTION
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602
                               Las Vegas, Nevada 89113




                                                                  12           6.       On or about October 16, 2018, Kenneth Luzak filed an action for premises

                                                                  13   liability entitled Kenneth Luzak v Fong Construction, LLC, et al., in the 8th Judicial District

                                                                  14   Court of Clark County, Nevada, Case No. A-18-782873-C (hereinafter the “Claimant Action”),

                                                                  15   alleging, in part, claims for negligence against IRONSHORE’S insured Fong Construction,

                                                                  16   LLC (hereinafter “Fong”), as well as claims for negligence against PHOENIX’S insured HB

                                                                  17   302 Carson Owner, LLC (hereinafter “HB 302”).

                                                                  18           7.       Claimant seeks damages stemming from an incident on November 7, 2016,

                                                                  19   which he alleges occurred when he was an invitee at the property located at 302 East Carson.

                                                                  20   He claims to have been injured while he was walking toward the stairs on the fifth floor of the

                                                                  21   premises when he tripped and fell on a piece of tape across the floor in the front of the doorway

                                                                  22   to the stairs.

                                                                  23                                     GENERAL ALLEGATIONS

                                                                  24           8.       On or about August 15, 2016, IRONSHORE issued an insurance policy to Fong.

                                                                  25   The policy was a commercial general liability policy with a $1,000,000.00 liability limit per

                                                                  26   occurrence, and a general aggregate limit in the amount of $2,000,000.00.

                                                                  27           9.       On or about August 10, 2016, HB 302 entered into a Construction Contract with

                                                                  28   Fong to perform capital improvements at two buildings owned by HB 302.

                                                                                                                         2
                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 3 of 6




                                                                   1           10.    Pursuant to the contract between the parties, Fong specifically agreed to obtain

                                                                   2   insurance, and to provide Certificates of Insurance to HB 302 before commencing any work on

                                                                   3   the project.

                                                                   4           §16.1 The Contractor shall purchase from and maintain in a company or
                                                                               companies lawfully authorized to do business in the jurisdiction in which the
                                                                   5           Project is located insurance for protection from claims under workers’
                                                                               compensation acts and other employee benefit acts which are applicable, claims
                                                                   6
                                                                               for damages because of bodily injury, including death, and claims for damages,
                                                                   7           other than to the Work itself, to property which may arise out of or result from
                                                                               the Contractor’ operations under the Contract, whether such operations be by the
                                                                   8           Contractor or by a Subcontractor or anyone directly or indirectly employed by
                                                                               any of them.
                                                                   9

                                                                  10           16.l.1 The Contractor hereby agrees to deliver to the Owner, within ten (10) days
                        7450 Arroyo Crossing Parkway, Suite 250




                                                                               of the date of the Owner Contractor Agreement and prior to bringing any
Ray Lego & Associates




                                                                  11           equipment or staff onto the Project Site, certified copies of all Insurance policies
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602
                               Las Vegas, Nevada 89113




                                                                  12           procured by the Contractor under or pursuant to Paragraph 16.1 or, with the
                                                                               consent of the Owner, Certificates of Insurance in form and substance to the
                                                                  13           Owner’s satisfaction evidencing the required coverages with limits not less than
                                                                               those specified in this Agreement. The coverage afforded under any insurance
                                                                  14           policy obtained or pursuant to Paragraph 16.1 shall be primary to any valid and
                                                                               collectible insurance carrier separately by any of the Indemnities. Furthermore,
                                                                  15           all policies and Certificates of Insurance shall expressly provide that no less than
                                                                  16           thirty (30) days prior written notice shall be given to Owner in the event of
                                                                               material alteration, default, cancellation, nonrenewal, or expiration of the
                                                                  17           coverage contained in such policy or evidenced by such certified copy or
                                                                               Certificates of Insurance.
                                                                  18

                                                                  19           Pursuant to the Certificate of Liability Insurance issued in connection with the
                                                                  20   IRONSHORE policy, HB 302 was specifically listed as an additional insured. The additional
                                                                  21   insured endorsement specifically provided coverage for HB 302 with respect to any bodily

                                                                  22   injury, property damage or personal and advertising injury caused, in whole or in part, by

                                                                  23   Fong’s acts or omissions, or the acts or omissions of those acting on Fong’s behalf.

                                                                  24           11.    On or around August or September of 2016, Fong began the construction work

                                                                  25   provided in the contract between Fong and HB 302. This included renovation work at a

                                                                  26   building at 302 East Carson.

                                                                  27   ///

                                                                  28   ///

                                                                                                                        3
                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 4 of 6




                                                                   1          12.     On or about November 7, 2016, claimant Kenneth Luzak alleges he was an

                                                                   2   invitee at the property located at 302 East Carson, when he was injured while walking toward

                                                                   3   stairs which were on the fifth floor of the building.

                                                                   4          13.     On or about November 16, 2018, Luzak filed suit against Fong and HB 302. In

                                                                   5   his Complaint, Luzak claims he fell as a result of some tape which had been placed in the area

                                                                   6   by Fong Construction.

                                                                   7          14.     In his Complaint, Luzak specifically claimed that Fong Construction was

                                                                   8   negligent, and that the negligence of Fong caused him to suffer personal injuries.

                                                                   9     TENDER AND REFUSAL OF DEFENSE AND INDEMNIFICATION OF LUZAK’S
                                                                                  CLAIM ASSERTED AGAINST FONG CONSTRUCTION
                                                                  10
                        7450 Arroyo Crossing Parkway, Suite 250
Ray Lego & Associates




                                                                  11          15.     On or about January 13, 2017 HB 302, through its insurer, PHOENIX, tendered
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602
                               Las Vegas, Nevada 89113




                                                                  12   the defense and indemnity of the Claimant Action to FONG CONSTRUCTION, LLC pursuant

                                                                  13   to its contract with HB 302.

                                                                  14          16.     IRONSHORE confirmed that it had received the tender from its insured Fong on

                                                                  15   February 6, 2019.

                                                                  16          17.     PHOENIX has requested that IRONSHORE agree to defend and indemnify its

                                                                  17   insured HB 302 in connection with the Claimant Action. PHOENIX claims that because HB

                                                                  18   302 is an additional insured under the contract, and because Luzak alleges bodily injury arising

                                                                  19   out of Fong’s work, HB 302 is owed a defense and indemnity from IRONSHORE pursuant to

                                                                  20   the contract between HB 302 and Fong.

                                                                  21          18.     In response to the tender, IRONSHORE denied any responsibility to defend or

                                                                  22   indemnify HB 302.

                                                                  23          19.     In asserting its position, IRONSHORE ignored Nevada Law as it relates to its

                                                                  24   duty to defend. In Nevada, a duty to defend is not dependent on whether liability is ultimately

                                                                  25   established against a defendant. Instead, the duty to defend exists if there is an allegation made

                                                                  26   in a complaint, which, if taken as true, implicates coverage.

                                                                  27   ///

                                                                  28   ///

                                                                                                                        4
                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 5 of 6




                                                                   1                   FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF

                                                                   2             20.     PHOENIX realleges and incorporates herein by reference each and every

                                                                   3   allegation contained in paragraphs 1 through 20, inclusive, as though fully set forth herein.

                                                                   4             21.     A justiciable controversy exists between PHOENIX and IRONSHORE as to

                                                                   5   whether or not IRONSHORE owes a duty to defend and indemnify HB 302 in the Claimant

                                                                   6   Action.

                                                                   7             22.     The interests of PHOENIX and IRONSHORE are adverse as to IRONSHORE’s

                                                                   8   duty to defend and indemnify HB 302.

                                                                   9             23.     PHOENIX has a legally protectable interest in the present controversy, as it will

                                                                  10   suffer actual damages in the event IRONSHORE is allowed to refuse to accept its contractual
                        7450 Arroyo Crossing Parkway, Suite 250
Ray Lego & Associates




                                                                  11   coverage and defense obligation.
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602
                               Las Vegas, Nevada 89113




                                                                  12             24.     The controversy between PHOENIX and IRONSHORE is ripe for judicial

                                                                  13   determination as the Claimant Action is currently pending, and IRONSHORE has refused to

                                                                  14   defend HB 302 in that matter.

                                                                  15             25.     PHOENIX has incurred damages as a result of IRONSHORE’s failure to defend

                                                                  16   HB 302 in the Claimant Action, including ongoing attorney fees and various costs and expenses

                                                                  17   of defense.

                                                                  18             26.     PHOENIX has been required to retain counsel to defend HB 302 to defend its

                                                                  19   interests in the Claimant Action, and to retain counsel to prosecute this declaratory relief action.

                                                                  20   PHOENIX is entitled to recover its attorney’s fees, costs and expenses from IRONSHORE.

                                                                  21             27.     A judicial declaration is necessary and appropriate at this time to determine the

                                                                  22   respective rights and duties of the parties involved and to determine IRONSHORE’s

                                                                  23   responsibility for defense fees and costs provided by PHOENIX to its insured HB 302, as well

                                                                  24   as for the amount of any settlement or judgment with respect to the Claimant Action.

                                                                  25                                                PRAYER

                                                                  26             WHEREFORE, THE PHOENIX INSURANCE COMPANY, prays for judgment against

                                                                  27   Defendant IRONSHORE named herein as follows:

                                                                  28   ///

                                                                                                                         5
                                                                       Case 2:21-cv-00373-GMN-NJK Document 1 Filed 03/04/21 Page 6 of 6




                                                                   1          1.     For a declaration that IRONSHORE is obligated to participate in HB 302’s

                                                                   2   defense from the date of tender to IRONSHORE’S insured Fong, on or about January 13, 2017.

                                                                   3          2.     For a declaration that IRONSHORE has and/or will have a duty to indemnify

                                                                   4   PHOENIX’S insured HB 302, with respect to the Claimant Action.

                                                                   5          3.     For attorneys’ fees and costs of suit incurred herein; and

                                                                   6          4.     For such other and further relief as the Court may deem just and proper.

                                                                   7          DATED this 26th day of February, 2021.

                                                                   8                                               Respectfully submitted,
                                                                   9                                               RAY LEGO & ASSOCIATES
                                                                  10
                                                                                                                     /s/ Jennifer Mullin Higgins
                        7450 Arroyo Crossing Parkway, Suite 250
Ray Lego & Associates




                                                                  11                                               JENNIFER MULLIN HIGGINS, ESQ.
                             Telephone No. (702) 479-4350
                             Facsimile No. (702) 270-4602




                                                                                                                   Nevada Bar No. 007107
                               Las Vegas, Nevada 89113




                                                                  12                                               7450 Arroyo Crossing Parkway, Suite 250
                                                                                                                   Las Vegas, NV 89113
                                                                  13

                                                                  14                                               Attorney for Plaintiff THE PHOENIX
                                                                                                                   INSURANCE COMPANY
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      6
